The plaintiffs seek in this action an adjudication that an order granted by the Supreme Court on November 7, 1891, the sale pursuant to it, and the deed given to effect the sale were and are void as against the plaintiffs. Thus far they have been defeated.
Immediately after the order of November 7, 1891, was entered the plaintiffs by their guardian ad litem appealed from it to the General Term of the Supreme Court. Their appeal resulted in an order affirming the order appealed from. (Matter of Morris,
63 Hun, 619.) Their appeal to this court was likewise unsuccessful. (Matter of Morris, 133 N.Y. 693.) Subsequent to the decision of this court the sale and the deed attacked by them then and in this action were executed.
The exact claims of the plaintiffs asserted in this action were decided adversely to them in the former proceeding by this court. The tract of land involved and the facts and conditions under investigation and adjudication in that proceeding and in this action are identical. The plaintiffs assert, however, that our decision in Losey v. Stanley (147 N.Y. 560) is in direct conflict with our prior decision already mentioned, and should constrain us to reverse the present judgment. We do not enter upon the consideration of the assertion. We decided that the order directing the sale of the tract of land was in all respects valid. The sale and deed were made in accordance with *Page 98 
the directions and requirements of the order. The grantee under the sale and deed acquired a title to the land which the law of the state had declared valid, in so far as the order here attacked was involved. The law, as declared, entered into the contract of sale and conveyance. A change in the rule of law cannot impair the obligations of the contract. (Muhlker v.N.Y.  Harlem Railroad Co., 197 U.S. 544.) This decision does not question the general rule enunciated in the Losey case.
The judgment appealed from should be affirmed, with costs.
HISCOCK, Ch. J., CHASE, HOGAN, POUND, CRANE and ANDREWS, JJ., concur.
Judgment affirmed.